Per Curiam.
Dennis Leland Harrington pleaded guilty to the possession of a “certain narcotic drug, to-wit: cannabis sativa, otherwise known as marijuana, as interdicted by the Uniform Narcotic Drug Act”. Judgment and sentence was entered accordingly. In State v. Zornes, 78 W.D.2d 9, 456, 475 P.2d 109 (1970), it was held that the narcotic drug act (RCW 69.33) becomes inapplicable to any criminal offense involving marijuana. The parties have stipulated that Zornes compels a reversal of the judgment and sentence and a dismissal of the action. We agree. The judgment is reversed and the action dismissed.